TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00089-CV



                                     Co-Plane, LLC, Appellant

                                                  v.

                     The State of Texas, The City of San Antonio, Texas,
               The Advanced Transportation District of San Antonio, Texas and
                The Transit Authority of San Antonio MTA, Texas, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GV-11-000432, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Co-Plane, LLC seeks to appeal the district court’s grant of summary judgment

in favor of The State of Texas, The City of San Antonio, Texas, The Advanced Transportation District

of San Antonio, Texas, and The Transit Authority of San Antonio MTA, Texas (collectively, the

“State”). The State brought suit against Co-Plane to recover allegedly delinquent sales and use taxes,

interest, and penalties, and shortly thereafter filed a motion for final summary judgment. See Tex. Tax

Code Ann. § 110.010 (West 2008). On November 3, 2011, following a hearing, the district court granted

the State’s motion and signed a final summary judgment in favor of the State. Co-Plane filed its notice

of appeal on December 30, 2011, and the State now moves to dismiss the appeal. We will dismiss the

appeal for want of jurisdiction.
                Rule 26.1 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a civil case when notice of appeal is filed within thirty days after the judgment is signed,

unless a motion for new trial is timely filed. Tex. R. App. P. 26.1. When a motion for new trial has

been filed, notice of appeal must be filed within ninety days after the judgment is signed. Id.

                In this case, Co-Plane filed a motion for new trial on December 30, 2011. Because

Co-Plane filed its motion for new trial more than thirty days after the judgment was signed, its

motion for new trial was untimely. See Tex. R. Civ. P. 329b (providing that motion for new trial

must be filed within thirty days after judgment is signed). Because Co-Plane’s motion for new trial

was untimely, its notice of appeal was due thirty days from November 3, which was December 5,

2011. See Tex. R. App. P. 4.1 (providing that if last day of period is on Saturday, Sunday, or legal

holiday then period extends to end of next day that is not). Co-Plane’s notice of appeal was not filed

until December 30, 2011, twenty-five days late.

                In response, Co-Plane does not dispute that it received timely notice of the trial

court’s judgment or that it filed its notice of appeal after the deadline set forth in rule 26.1. Rather,

Co-Plane urges this Court to consider its late notice of appeal as an implied request for an extension

of time to file a notice of appeal. An appellate court may extend the time to file a notice of appeal

if, within fifteen days after the deadline, the party seeking to appeal files a notice of appeal in the

trial court and files a motion for an extension of time to file notice of appeal in compliance with

rule 10.5(b) in the appellate court. Tex. R. App. P. 26.3; see Tex. R. App. P. 10.5(b) (providing that

motions to extend time must contain specific information). Further, a motion for extension of time

is implied when an appellant files a notice of appeal within fifteen days of the deadline for filing



                                                   2
a notice of appeal. Vergburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, once the

fifteen-day period for filing a motion for extension of time under rule 26.3 has passed, a party can

no longer invoke the appellate court’s jurisdiction. See id. Because Co-Plane’s notice of appeal was

filed beyond the fifteen-day period allowed for filing a motion for extension, it cannot operate as an

implied motion for extension of time.1

               Because Co-Plane’s notice of appeal was untimely and cannot operate as an implied

motion for extension of time, we lack jurisdiction to consider this appeal. We therefore dismiss the

cause for want of jurisdiction and overrule all pending motions as moot, including the State’s motion

to dismiss. See Tex. R. App. P. 42.3.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 12, 2012




       1
           Co-Plane also argues that its failure to timely file its notice of appeal was the result of
misinformation regarding filing deadlines provided by staff at the district clerk’s office and explains
that in such cases a trial court may grant a bill of review. Co-Plane contends that “the rule should
be applied in the present case.” However, a bill of review is an independent, equitable proceeding
to set aside a default judgment and is commenced by filing an original petition in the trial court. See
Baker v. Goldsmith, 582 S.W.2d 404,406 (Tex. 1979) (describing procedure for bill of review). A
bill of review has no application to this appeal.

                                                  3